Title: Dabney Carr to Thomas Jefferson, 14 March 1813
From: Carr, Dabney
To: Jefferson, Thomas


          Dear Sir. Winchester. March 14th 1813
          your letter of Feb. 27 was received by the last mail. Mr Randolph, was in this place, when I came to it last fall, & had resided here for some time previous; but soon after that, he left it, & has been since, as I am to be, with his son in law,
			 Mr B. Taylor in Jefferson County, not far from the little village of Charleston: Being informed this morning, that Doctr Grayson, of this Town, was going immediately to Charleston, I have confided the letter to him; telling him, that it was on
			 business of importance; & requesting that he would give it the speediest conveyance to Mr Randolph. I have no doubt he will attend to it—I enclosed the letter, in one from myself to Mr R. in which, without intimating that I was acquainted with the contents of your’s I mentioned to him, your anxiety to hear from him, & my confidence, that he would not delay a reply.
          I have heard that his mind is considerably strengthened of late; & I have very little doubt, that he will be quite well enough, to attend to your request.
          Be pleased Sir, to mention me affectionately to your daughter & her family; & believe me truly & sincerely
          yours &CD Carr
        